14-3971
     Muñoz v. The Manhattan Club Timeshare Association, Inc.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of June, two thousand fifteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                REENA RAGGI,
 8                GERARD E. LYNCH,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       ANTONIO MUÑOZ,
13                Plaintiff-Appellee,
14
15                    -v.-                                               14-3971
16
17       THE MANHATTAN CLUB TIMESHARE
18       ASSOCIATION, INC.,
19                Defendant-Appellant.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANT:                        JEFFREY H. DAICHMAN (with Judith
23                                             A. Stoll, on the brief), Kane
24                                             Kessler, P.C., New York, New
25                                             York.
26
27       FOR APPELLEE:                         GREGORY ANTOLLINO (with Stephen
28                                             Bergstein, Bergstein & Ullrich,
29                                             LLP, Chester, New York, and
30                                             Richard Cardinale, Brooklyn, New
 1                              York, on the brief), New York,
 2                              New York.
 3
 4        Appeal from a judgment of the United States District
 5   Court for the Southern District of New York (Oetken, J.).
 6
 7        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 8   AND DECREED that the judgment of the district court be
 9   AFFIRMED.
10
11        The Manhattan Club Timeshare Association, Inc. (“The
12   Manhattan Club”) appeals from the judgment of the United
13   States District Court for the Southern District of New York
14   (Oetken, J.), denying its motions pursuant to Federal Rules
15   of Civil Procedure 50 and 59, after a jury trial in which
16   Antonio Muñoz won a verdict on retaliation claims under the
17   Americans with Disabilities Act and the New York City Human
18   Rights Law. We assume the parties’ familiarity with the
19   underlying facts, the procedural history, and the issues
20   presented for review.
21
22        We review de novo the district court’s denial of The
23   Manhattan Club’s motion for judgment as a matter of law
24   pursuant to Rule 50. Chowdhury v. Worldtel Bangladesh
25   Holding, 746 F.3d 42, 48 (2d Cir. 2014). “In undertaking
26   this review, we view the evidence in the light most
27   favorable to the party against which the motion was made and
28   draw all reasonable inferences regarding the weight of the
29   evidence and the credibility of witnesses in favor of the
30   non-movant.” Id. (internal quotation marks and alterations
31   omitted). We review the district court’s denial of The
32   Manhattan Club’s motion for a new trial pursuant to Rule
33   59(a) for abuse of discretion. Id.
34
35        Applying these standards, we agree with the district
36   court that there is no basis to disturb the jury’s verdict.
37   Muñoz put forth sufficient evidence at trial to allow a
38   reasonable jury to conclude that there was a causal
39   connection between his protected activity and his
40   termination; “Muñoz offered evidence that his termination
41   was the capstone to a longer campaign of retaliation that
42   began shortly after his complaint,” Muñoz v. Manhattan Club
43   Timeshare Ass’n, No. 11-cv-7037 (JPO), 2014 WL 4652481, at
44   *2 (S.D.N.Y. Sept. 18, 2014); and the damages award was
45   within the jury’s wide latitude, see Zeno v. Pine Plains
46   Cent. School Dist., 702 F.3d 655, 671 (2d Cir. 2012).
47

                                  2
1        For the foregoing reasons, and finding no merit in The
2   Manhattan Club’s other arguments, we hereby AFFIRM the
3   judgment of the district court.
4
5                              FOR THE COURT:
6                              CATHERINE O’HAGAN WOLFE, CLERK
7




                                 3